 


109 HR 3902 IH: Chamois Truthful Labeling Act of 2005
U.S. House of Representatives
2005-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3902 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2005 
Mr. Bilirakis introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require proper and accurate labeling for products identified, described or sold as chamois. 
 
 
1.Short titleThis Act may be cited as the Chamois Truthful Labeling Act of 2005.  
2.Labeling, identification, and sale of chamois productsIt shall be unlawful for any person to— 
(1)describe a product in commerce in the United States as consisting of chamois, shammy, genuine chamois, or an equivalent, or 
(2)label or identify a drying or polishing product as chamois, shammy, genuine chamois, or an equivalent,unless the product consists of the inner split of a sheepskin which has been tanned in 100 percent fish oil.  
3.Private right of actionA person who is aggrieved by a violation of this Act may bring in any court of appropriate jurisdiction an action to enjoin such violation or for such equitable relief as may be appropriate, incuding costs and reasonable attorneys’ fees.  
 
